Citation Nr: 1715766	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a healed fracture of the right clavicle (major).

2.  Entitlement to a rating in excess of 10 percent for residual scars of the frontal scalp and parietal area.

3.  Entitlement to a compensable rating for residual scars of the midline abdomen and bilateral chest.

4.  Entitlement to an initial rating in excess of 10 percent for headaches.

5.  Entitlement to an effective date earlier than February 19, 2009, for the grant of service connection for headaches.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder, to include as secondary to a healed fracture of the right clavicle and, if so, whether service connection is warranted.

7.  Entitlement to service connection for a nerve disorder of the right upper extremity (claimed as nerve damage).

8.  Entitlement to service connection for a nerve disorder of the left upper extremity (claimed as nerve damage).

9.  Entitlement to service connection for a nerve disorder of the right lower extremity (claimed as nerve damage).

10.  Entitlement to service connection for a nerve disorder of the left lower extremity (claimed as nerve damage).

11.  Entitlement to service connection for an acquired psychiatric disorder, to include as a residual of a traumatic brain injury (TBI).

12.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from July 1981 to November 1985 and from November 1988 to July 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2009 decisions of the Chicago, Illinois, Regional Office (RO). In May 2012 and October 2016, the appeal was remanded to the RO to schedule a Board hearing. In March 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issues of an increased rating for healed fracture of the right clavicle, residual scars of the frontal scalp and parietal area, residual scars of the midline abdomen and bilateral chest, and headaches; an earlier effective date for the grant of service connection for headaches; and service connection for a back disorder, left and right upper extremity nerve disorder, left and right lower extremity nerve disorder, and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the March 2017 Board hearing, the Veteran expressly withdrew her substantive appeal from the denial of service connection for fibromyalgia. 

CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran from the denial of service connection for fibromyalgia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the March 2017 Board hearing, the Veteran expressly withdrew her substantive appeal from the denial of service connection for fibromyalgia. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the Veteran or by her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran's representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the denial of service connection for fibromyalgia is dismissed.




REMAND

The Veteran's service treatment records indicate periods of service with the U.S. Navy Reserve. Remand is necessary to verify the Veteran's complete periods of service and to ensure all service personnel and service treatment records are associated with the Veteran's file. Remand is also necessary to ensure all VA treatment records are associated with the claims file and updated examinations are conducted.

Remand of the issue of an earlier effective date for the grant of service connection for headaches is necessary in light of the above-mentioned missing treatment records. 

Adjudication of whether new and material evidence has been received to reopen service connection for a back disorder is deferred until all service personnel, service treatment, and VA treatment records are associated with the claims file. 

The case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the U.S. Navy and the U.S. Navy Reserve and (2) forward all available service treatment and service personnel records not already of record associated with such duty for incorporation into the record.

2.  Associate with the record any VA clinical documentation not already of record.

3.  Contact Dr. H. and Dr. S. M. to obtain the Veteran's treatment records and associate them with the claims file.

4.  Schedule the Veteran for VA right shoulder, scars, and headaches examinations to obtain an opinion as to the current nature of her disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner is asked to provide an opinion as to whether the Veteran also has a left clavicle disorder.

5.  Schedule the Veteran for VA cervical spine and lumbar spine examinations to obtain an opinion as to the nature and etiology of a back disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran has a cervical spine disorder.

b.  whether the Veteran has a thoracic spine disorder.

c.  whether the Veteran has a lumbar spine disorder.

d.  whether each identified cervical, thoracic, or lumbar spine disorder was caused by or originated in service, including as a result of the Veteran's documented 1984 motor vehicle accident.

e.  whether each identified cervical, thoracic, or lumbar spine disorder was caused by the Veteran's service-connected disorders.

f.  whether each identified cervical, thoracic, or lumbar spine disorder was aggravated by the Veteran's service-connected disorders.

Service connection is currently in effect for a healed fracture of the right clavicle, residuals scars of the frontal scalp and parietal area, residuals scars of the midline abdomen and bilateral chest, and headaches.

IN ADDITION TO ANY EVIDENCE ADDED TO THE FILE AS A RESULT OF THE DEVELOPMENT DIRECTED ABOVE, the examiner's attention is drawn to the following:

*Service treatment record (STR) reports of medical history and physical examinations. VBMS Entries 6/21/1999 (second), p. 40-65, 68-71; 2/7/2001, p. 12-15; 10/22/2007, p. 13-18, 71-74, 77-82 97-100, 103-104, 5/26/2015 (second), p. 69-70; 5/26/2015 (fourth), p. 53-70.

*December 1984 STRs indicating treatment following motor vehicle accident. VMBS Entries 5/9/1997; 1/21/2014 (first), p. 51, 53.

*February 1985 STR hospital discharge report following 60 day stay after motor vehicle accident. VBMS Entry 5/26/2015 (second), p. 19.

*February 1985 STR indicating treatment following motor vehicle accident. VBMS Entries 1/21/2014 (first), p. 55; 5/26/2015 (first), p. 85.

*March 1985 STR indicating a neurosurgical clinic consult. VBMS Entry 1/21/2014 (first), p. 58.

*March 1985 Medical Board report and statement concerning motor vehicle accident. VBMS Entries 6/21/1999 (second), p. 72-73; 1/21/2014 (first), p. 64, 66.

*April 1985 STRs stating treatment for neck complaints. VBMS Entry 1/21/2014, p. 33.

*June to September 1985 STRs containing treatment following motor vehicle accident, including complaints of limited range of motion of the neck. VBMS Entry 8/12/1998, p. 26, 27, 30, 31, 33.

*March 1991 STR containing complaints of neck pain and stating that both collarbones were broken in the 1984 motor vehicle accident. VBMS Entry 8/12/1998, p. 60.

*February 1996 VA examination report.

*November 1996 Report of Accidental Injury in Support of Claim for Compensation or Pension.

*VA treatment records dated October 1998 to October 2003 which include treatment for neck and back pain and a cervical spine X-ray study report. VBMS Entry 10/29/2003. 

*August 2003 written statement from Veteran.

*December 2003 written statement from the Veteran's spouse.

*July 2003, March 2004, and September 2004 to May 2005 VA treatment records for neck, back, and upper extremity nerve complaints. VBMS Entry 12/1/2005, p. 4-14, 19-26.

*August 2004 STR stating that the Veteran had cervical spine pain, stiffness, and spasms secondary to her motor vehicle accident in 1984. VBMS Entry 10/22/2007, p. 106.

*May and June 2005 private treatment records and cervical spine X-ray images indicating complaints of neck pain and upper extremity tingling and containing diagnoses of cervical spine degenerative changes and carpal tunnel syndrome in both upper extremities. VBMS Entry 9/22/2005 (both). 

*May 2005 cervical spine X-ray study report. VBMS Entry 4/27/2009, p. 65.

*September 2005 written statement from the Veteran's spouse.

*September 2005 notice of disagreement (NOD) with written statement from the Veteran.

*September 2005 written statement from the Veteran's daughter.

*March 2008 to February 2009 VA treatment records indicating frequent treatment for back and neck pain and limitation of motion complaints and cervical spine X-ray studies. VBMS Entry 3/10/2009. 

*April 2009 VA examination.

*May 2009 VA treatment records indicating treatment for neck and back pain. VBMS Entry 6/2/2009.

*May to June 2009 VA treatment records indicating treatment for chronic back and neck pain. VBMS Entry 7/20/2009.

*August 2009 letter from a private physician describing treatment for back, neck, and lower extremity complaints. VBMS Entry 1/21/2014, p. 47, 49.

*October 2009 written statement from a private chiropractor detailing treatment for back and neck complaints. VBMS Entry 2/9/2012.

*November 2009 to August 2010 private treatment records indicating treatment for low back and lower extremity nerve complaints, including imaging study reports and operative reports. VBMS Entry 1/25/2012.

*November 2011 VA Form 646.

*January 2012 written statement from the Veteran.

*October 2012 to May 2016 private treatment records documenting treatment for back complaints.

*March 2017 Board hearing transcript.

6.  Schedule the Veteran for a VA psychiatric examination to obtain an opinion as to the nature and etiology of any acquired psychiatric disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  identify all acquired psychiatric disorder(s).

b.  whether each identified acquired psychiatric disorder was caused by or originated in service, including as a result of the Veteran's documented 1984 motor vehicle accident and TBI.

c.  whether each identified acquired psychiatric disorder was caused by the Veteran's service-connected disorders.

d.  whether each identified acquired psychiatric disorder was aggravated by the Veteran's service-connected disorders.

Service connection is currently in effect for a healed fracture of the right clavicle, residuals scars of the frontal scalp and parietal area, residuals scars of the midline abdomen and bilateral chest, and headaches.

IN ADDITION TO ANY EVIDENCE ADDED TO THE FILE AS A RESULT OF THE DEVELOPMENT DIRECTED ABOVE, the examiner's attention is drawn to the following:

*STR reports of medical history and physical examinations. VBMS Entries 6/21/1999 (second), p. 40-65, 68-71; 2/7/2001, p. 12-15; 10/22/2007, p. 13-18, 71-74, 77-82 97-100, 103-104, 5/26/2015 (second), p. 69-70; 5/26/2015 (fourth), p. 53-70.

*December 1984 STRs indicating treatment following motor vehicle accident. VMBS Entries 5/9/1997; 1/21/2014 (first), p. 51, 53.

*February 1985 STR hospital discharge report following 60 day stay after motor vehicle accident. VBMS Entry 5/26/2015 (second), p. 19.

*February 1985 STR indicating treatment following motor vehicle accident. VBMS Entries 1/21/2014 (first), p. 55; 5/26/2015 (first), p. 85.

*March 1985 STR indicating a neurosurgical clinic consult. VBMS Entry 1/21/2014 (first), p. 58.

*March 1985 Medical Board report and statement concerning motor vehicle accident. VBMS Entries 6/21/1999 (second), p. 72-73; 1/21/2014 (first), p. 64, 66.

*June to September 1985 STRs containing treatment following motor vehicle accident. VBMS Entry 8/12/1998, p. 26, 27, 30, 31, 33.

*December 1989 STR dental questionnaire indicating nervousness. VBMS Entry 8/12/1998, p. 19.

*February 1996 VA examination report.

*November 1996 Report of Accidental Injury in Support of Claim for Compensation or Pension.

*April 2009 neuropsychological evaluation report.

*November 2011 VA Form 646.

*April 2012 and February 2014 neuropsychological screenings, which includes a diagnosis of depressive disorder NOS. VBMS Entry 10/16/2014.

*March 2017 Board hearing transcript.

7.  Schedule the Veteran for a VA nerves examination to obtain an opinion as to the nature and etiology of any left or right upper extremity or left or right lower extremity nerve disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  identify all left and right upper and lower extremity nerve disorders.

b.  whether each identified upper and lower extremity nerve disorder was caused by or originated in service, including as a result of the Veteran's documented 1984 motor vehicle accident.

c.  whether each identified upper and lower extremity nerve disorder was caused by the Veteran's service-connected disorders.

d.  whether each identified upper and lower extremity nerve disorder was aggravated by the Veteran's service-connected disorders.

e.  whether each identified upper and lower extremity nerve disorder was caused by any identified cervical spine, thoracic spine, or lumbar spine disorder.

f.  whether each identified upper and lower extremity nerve disorder was aggravated by any identified cervical spine, thoracic spine, or lumbar spine disorder.

Service connection is currently in effect for a healed fracture of the right clavicle, residuals scars of the frontal scalp and parietal area, residuals scars of the midline abdomen and bilateral chest, and headaches.

IN ADDITION TO ANY EVIDENCE ADDED TO THE FILE AS A RESULT OF THE DEVELOPMENT DIRECTED ABOVE, the examiner's attention is drawn to the following:

*STR reports of medical history and physical examinations. VBMS Entries 6/21/1999 (second), p. 40-65, 68-71; 2/7/2001, p. 12-15; 10/22/2007, p. 13-18, 71-74, 77-82 97-100, 103-104, 5/26/2015 (second), p. 69-70; 5/26/2015 (fourth), p. 53-70.

*December 1984 STRs indicating treatment following motor vehicle accident. VMBS Entries 5/9/1997; 1/21/2014 (first), p. 51, 53.

*February 1985 STR hospital discharge report following 60 day stay after motor vehicle accident. VBMS Entry 5/26/2015 (second), p. 19.

*February 1985 STR indicating treatment following motor vehicle accident. VBMS Entries 1/21/2014 (first), p. 55; 5/26/2015 (first), p. 85.

*March 1985 STR indicating a neurosurgical clinic consult. VBMS Entry 1/21/2014 (first), p. 58.

*March 1985 Medical Board report and statement concerning motor vehicle accident. VBMS Entries 6/21/1999 (second), p. 72-73; 1/21/2014 (first), p. 64, 66.

*June to September 1985 STRs containing treatment following motor vehicle accident. VBMS Entry 8/12/1998, p. 26, 27, 30, 31, 33.

*August 1987 STRs for laceration of left hand index finger. VBMS Entries 8/12/1998, p. 38-41; 1/21/2014 (first), p. 60, 62.

*July 1991 STR indicating treatment of right arm and leg following bicycle accident. VBMS Entry 5/26/2015 (first), p. 88.

*February 1996 VA examination report.

*November 1996 Report of Accidental Injury in Support of Claim for Compensation or Pension.

*VA treatment records dated October 1998 to October 2003 which include treatment for neck pain and tingling, numbness, and pain complaints in the upper and lower extremities and a cervical spine X-ray study report. VBMS Entry 10/29/2003. 

*August 2003 written statement from Veteran.

*May and June 2005 private treatment records and cervical spine X-ray images indicating complaints of neck pain and upper extremity tingling and containing diagnoses of cervical spine degenerative changes and carpal tunnel syndrome in both upper extremities. VBMS Entry 9/22/2005 (both). 

*May to June 2005 private treatment records stating a positive Tinel's sign in both wrists and a diagnosis of carpal tunnel syndrome. VBMS Entry 4/27/2009, p. 15, 17.

*March 2008 to February 2009 VA treatment records indicating regular treatment for complaints of upper extremity numbness and tingling. VBMS Entry 3/10/2009. 

*August 2009 letter from private physician describing treatment for back, neck, and lower extremity complaints. VBMS Entry 1/21/2014, p. 47, 49.

*November 2009 to August 2010 private treatment records indicating treatment for low back and lower extremity nerve complaints, including imaging study reports and operative reports. VBMS Entry 1/25/2012.

*November 2011 VA Form 646.

*March 2017 Board hearing transcript.

8.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


